DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
Applicant’s election of Group II in the reply filed on 02/02/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-7 are not elected and are withdrawn. Claims 8 and 16 are cancelled.

Status of Claims
Claims 9-15 and 17 are currently under examination and the subject matter of the present Office Action.
Priority
This application, 16464406, filed 05/28/2019 is a national stage entry of PCT/IB2017/000481, International Filing Date: 04/07/2017, which claims priority from Provisional Application 62434055, filed 12/14/2016.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is indefinite for its recitation of “treating or reducing”, “negative effects of acne vulgaris”, related skin conditions”, “therapeutic effective amount of a composition”, and “until symptoms… are reduced or abated” as outlined below.  
Firstly, there is a difference in scope between “treating” and “reducing” because “treating” indicates that the method is directed towards the goal of obtaining complete removal of the condition whereas “reducing” indicates lessening of the condition by some degree. As such, the claim does not indicate how one would reduce acne vulgaris because the claim only recites steps of topically applying…to treat the acne vulgaris.  Thus, the claims do not inform the skilled artisan how the “reducing is performed” as it is not recited in the topical application step.
Secondly, it is unclear what “negative effects of acne vulgaris” means. There is no recitation in the specification to indicate the scope encompassed by “negative effects of acne vulgaris”.  The phrase is not a term of the art, and the metes and bounds of “negative effects of acne vulgaris” is unknown, i.e. the recitation can refer to physical effects, but can also pertain to 
Thirdly, the recitation of “related skin conditions” is vague, and the metes and bounds of the scope is unclear because it is unclear how similar to acne vulgaris the “related skin condition” needs to be in order to be considered “related”. The recitation “related” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by “related"), thereby rendering the scope of the claim(s) unascertainable. While the specification gives examples to include “other related skin disorders in mammalian skin and scalp, such as acne rosacea, folliculitis or seborrhea” [0014], the recitation are given examples, which do not limit the scope, and furthermore, their recitation is not in the claim language.  It is unclear how similar to acne vulgaris the condition must be in order to be considered “related”. This indefiniteness matter can be overcome by reciting the specific conditions “acne rosacea, folliculitis or seborrhea” in the claim language. 
The recitation of “until symptoms…are reduced or abated” also render Claim 9 indefinite because it is unclear what “symptoms” are being referred to.  Are these the same as the negative effects recited”?  The scope of “symptoms” is not defined in the instant disclosure, and therefore indefinite. 
For all these above reasons and recitations, Claim 9 is deemed indefinite and rejected. Because Claims 10-15 and 17 depend on Claim 9, these claims are also rejected.
Claim 15 is indefinite for its recitation of “therapeutic effective amount” and “0.2 to 2 grams a day”. It is unclear if this refers to the weight of the composition in Claim 9, and if so, how the weight of 0.2-2 g composition will be topically applied to be therapeutically effective. Typically, “therapeutic effective amount” refers to the active component in the composition, and the amount of composition applied are not measured by weight. As such, the metes and bounds of the scope of the claim are unclear. Appropriate clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Applicant Claims
A method for treating or reducing the negative effects of acne vulgaris or related skin conditions in a subject, the method comprising: topically applying to a subject a therapeutic effective amount of a composition 2% w/w; at least one moisturizer in a concentration of about 0.01% to about 5% w/w; at least one surfactant in a concentration of about 0.1% to about 5% w/w; and water from about 80% to 97% w/w.
Claims 9-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dascalu, A. (WO 2014/102619 A2, 3 July 2014), hereinafter Dascalu, in view of Filippova, I. and Filippov, L. (US 9,023,399 B2, May 5, 2015), hereinafter Filippova.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Dascalu also teaches methods and compositions for the treatment and prevention of actinic keratosis and other skin damages, with composition comprising aluminum fluoride (Abstract). Dascalu teaches compositions that only requires aluminum fluoride (AlF3) as the active agent for the treatment of actinic keratosis, and allows for inclusion of additional active and non-active ingredients ([00017], [00022], [00049], [00051]-[00052], [00055]-[00065], Example 3). Dascalu exemplifies the use of AlF3 at 0.3% w/w in a base cream containing non-ionic surfactant, inactive carrier capric/caprylic triglyceride, propylene glycol, and water (Example 3). This amount of AlF3 falls inside the instantly claimed range. 
thickener in a concentration of about 0.5% to about 20% w/w; at least one preservative in a concentration of about 0.01% to about 10% w/w; at least one surfactant in a concentration of about 5% to about 25% w/w ([00013]-[00014]). 
Dascalu recites that the topical composition is administered to subject at least once, twice, three times, four times or five times a day over a period of 1 to 12 weeks (Claims 15-16), thereby reading on the feature instantly claimed in Claim 14.
Thus, Dascalu renders obvious the features and amounts instantly claimed in Claims 9-14, and 17 apart from the sulfur (S). 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)

Dascalu does not expressly teach the addition of sulfur to compositions containing AlF3 as the only other active ingredient. However, Dascalu recites that the methods taught allows for co-administration of aluminum fluoride with an additional active agent including an anti-inflammatory agent [00073].
Filippova is in the same field of endeavor and teaches anti-inflammatory cream (Abstract). Filippova teaches that sulfur is a vital ingredient for dermatological products and is an excellent natural preservative since it has anti-inflammatory, antibacterial and antifungal properties; and that its uses include treatment of various cutaneous disorders such as psoriasis, seborrhoea, eczema-dermatitis, and lupus erythermatosus. Filippova also teaches that the inventive creams include between about 0% and about 8% by weight of microencapsulated USP sulfur, which reads on the instantly claimed sulfur and amount of sulfur in Claims 9, 11, and 17.
Regarding Claim 15, based on the teachings of Dascalu, a skilled artisan will apply a therapeutically effective amount of active ingredients in a topical composition at the desired frequency over a course of treatment per the teaching of Dascalu (Claims 15-16).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	Dascalu requires only aluminum fluoride in compositions for treating acne but allows for combining with additional active ingredients, including anti-inflammatory active ingredients. Filippova recognizes sulfur as a vital ingredient for dermatological products and recognizes its anti-inflammatory property.   As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Filippova to Dascalu and arrive at the instantly claimed method of applying a composition consisting essentially of AlF3 and S (sulfur) only as the active ingredients in combination with the non-active ingredients in the amount taught by Dascalu for the treatment or reduction of acne vulgaris. 
Regarding the instantly claimed amounts, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 9-15 and 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 2-13 of U.S. Patent 9,649,336 B2, hereinafter ‘336, in view of Filippova (US 9,023,399 B2, May 5, 2015) and Dascalu, A. (WO 2014/102619 A2, 3 July 2014), hereinafter Dascalu. 
Although the conflicting claims are not identical, they are not patentably distinct from each other.  
The instant claims are drawn to a method for treating or reducing the negative effects of acne vulgaris or related skin conditions in a subject, the method comprising: topically applying to a subject a therapeutic effective amount of a composition consisting essentially of aluminum fluoride and elemental sulfur as the only active agents to treat the acne vulgaris, and non-active agents; and continuing topically 
The conflicting claims are drawn to methods and compositions for the treatment or prevention of actinic keratosis and/or for countering the effects of skin aging and/or damage, with the composition comprising aluminum fluoride in a therapeutically effective amount from about 0.10% to about 0.75% per weight of the topical composition. ‘336 teaches topical application of the composition at least 1-5 times daily over a period of 1-12 weeks (claim 7). ‘336 also teaches nonactive ingredients including carriers (Claims 5 and 8). 
The instant and conflicting claims differ in that the conflicting claims does not teach co-administration with sulfur, and does not teach the amounts instantly claimed in Claims 11 and 15. Furthermore, ‘336 does not recite the composition with the components and amounts as claimed in Claim 17. 
Filippova cures the deficiency of ‘336 with respect to the incorporation of sulfur. The teachings of Filippova have been set forth in the 103 rejection above. Briefly, Filippova teaches that sulfur is an anti-inflammatory active ingredient that is suitable for incorporation in cosmetic compositions. Filippova also prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of ‘336 and Filippova and arrive at the instantly claimed method of applying a composition consisting essentially of AlF3 and S only as the active ingredients in combination with the non-active ingredients in the amount taught by ‘336 and Filippova.  
With regards to Claim 17, the teachings of Dascalu have been set forth in the 103 rejection above. Briefly, Dascalu teaches a topical composition with AlF3 at 0.1-0.75%, and teaches inclusion of at least one thickener in a concentration of about 0.5% to about 20% w/w; at least one preservative in a concentration of about 0.01% to about 10% w/w; at least one surfactant in a concentration of about 5% to about 25% w/w (Claim 7). Dascalu recites that the topical composition is administered to subject at least once, twice, three times, four times or five times a day over a period of 1 to 12 weeks (Claims 15-16)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of ‘336, Dascalu, and Filippova and arrive at the instantly claimed method of applying a composition consisting essentially of AlF3 and S only as the active ingredients in combination with the non-active ingredients in the amount taught by ‘336, Dascalu, and Filippova.  
Regarding the instantly claimed amounts, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Regarding Claim 15, based on the teachings of ‘336, a skilled artisan will apply a therapeutically effective amount of active ingredients in a topical composition at the desired frequency over a course of treatment per the teaching of Dascalu (Claims 15-16).
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that Claims 9-15 and 17 of the instant application and Claims 2-13 of U.S. Patent 9,649,336 B2 are obvious variants and are not patentability distinct.

Claims 9-15 and 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 9-13 of US 7,452,556 B2, hereinafter ‘556, in view of Dascalu, and Filippova. 
Although the conflicting claims are not identical, they are not patentably distinct from each other.  
The instant claims are drawn to a method for treating or reducing the negative effects of acne vulgaris or related skin conditions in a subject, the method comprising: topically applying to a subject a therapeutic effective amount of a composition consisting essentially of aluminum fluoride and elemental sulfur as the only active agents to treat the acne vulgaris, and non-active agents; and continuing topically applying until symptoms of the acne vulgaris are reduced or abated at least once a day for a period of 1 to 12 week;  wherein the aluminum fluoride is in a concentration of about 0.2-1.0% w/w and the elemental sulfur is in a concentration of about 0.5-5.0 % w/w, and the therapeutic effective amount is about 0.2 to 2 grams a day.; wherein the composition is formulated as a lotion, cream, ointment or paste; wherein the non-active agents are carriers, surfactants, emollients, thickening agents, pH stabilizers and preservatives; wherein the composition comprises: aluminum fluoride in a concentration of about 0.01% to about 2% w/w; sulfur in a concentration of about 0.5% to 5% w/w; and at least three of the following components selected from the group consisting of: at least one thickener in a concentration of about 0.5% to about 5% w/w; at least one preservative in a concentration of about 0.01% to about 2% w/w; at least one moisturizer in a concentration of about 0.01% to about 5% w/w; at least one surfactant in a concentration of about 0.1% to about 5% w/w; and water from about 80% to 97% w/w.
The conflicting claims are drawn to method of treating and preventing actinic keratosis and/or for countering the effects of skin aging and/or damage, with the composition comprising aluminum fluoride, elemental sulfur and resorcin, wherein the AlF3 is present in 0.15% to about 0.5%. ‘556 teaches topical application of the composition as a cream or ointment. 

Filippova and Dascalu cures the deficiencies of ‘556. The teachings of Filippova and Dascalu have been set forth in the 103 rejection above. Briefly, Filippova teaches the suitability of incorporating sulfur in cosmetic products as additional active ingredient because of its anti-inflammatory properties. Filippova also teaches amount of sulfur which overlaps with the instant claims. Dascalu teaches that AlF3 by itself is required in the composition, but may be added with other ingredients. Dascalu also teaches non-active ingredients and the application frequency as recited in the instant claims. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of ‘556, Dascalu, and Filippova and arrive at the instantly claimed method of applying a composition consisting essentially of AlF3 and S only as the active ingredients in combination with the non-active ingredients in the amount taught by ‘556, Dascalu, and Filippova.  
Regarding the instantly claimed amounts, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Regarding Claim 15, based on the teachings of  ‘556, a skilled artisan will apply a therapeutically effective amount of active ingredients in a topical composition at the desired frequency over a course of treatment per the teaching of Dascalu (Claims 15-16).
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that Claims 9-15 and 17 of the instant application and Claims 9-13 of U.S. Patent US 7,452,556 B2 are obvious variants and are not patentability distinct.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.Y.S./Examiner, Art Unit 1616

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616